Citation Nr: 1709867	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to April 2006. 
	
This case comes before the Board of Veterans' Appeals (Board) on appeal of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran provided testimony before the undersigned during a videoconference hearing in July 2010.  A transcript is of record.  Pursuant to the February 2013 Board remand finding that a claim for TDIU has been raised by the record and on appeal, the RO issued an August 2016 supplement statement of the case (SSOC) denying the claim.  


FINDING OF FACT

The Veteran is not unable to secure or follow substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU has not been met.  38 U.S.C.A. §§ 1155; 5107(b)(West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided proper notice to the Veteran in a January 2015 letter.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The claims folder contains the Veteran's service treatment records and post-service reports of VA and private treatment and evaluations.  

Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Veteran was provided with appropriate VA examinations in November 2008, November 2010, December 2010 and February 2015. 

In February 2013, the Board issued a remand finding that a claim for TDIU was raised by the record and the Veteran should be afforded a VA examination and the medical examiner should provide an opinion as to whether the individual or combined impact of the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  Pursuant to the remand, the Veteran was afforded a VA examination and medical opinions were provided as to whether the individual impact of the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  The VA examiner did not provide an opinion as to whether the combined impact of Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  While the February 2015 VA examiners did not provide this "combined impact" opinion, they clearly provided opinions as to whether the Veteran's individual service-connected disabilities impacted his ability to secure and follow substantially gainful employment.  In conjunction with the other evidence of record, this allows the Board to appropriately decide the Veteran's claim for a TDIU.  In this regard, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities" and "where as here, separate medical opinions address the impact of employability resulting from independent disabilities, the VA is authorized to assess the aggregate effect of all disabilities."  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination).  Thus, the opinions provided met VA's duty to assist and also represent substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall where there is substantial compliance with the Board's remand instructions).  

In sum, the Board finds that no further notice or development is necessary prior to rendering a decision on the Veteran's claim.  Therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  Factual Background

In a May 2007 Notice of Disagreement, the Veteran indicated that he has been unemployed on and off and cannot afford to seek medical treatment.  

At a November 2008 VA examination, the Veteran reported that he was currently employed as a nurse.  In regard to Veteran's diagnosed osteoarthritis and degenerative disc disease of the lumbar spine, the VA examiner did find that the disabilities significantly affected the Veteran's usual occupation.  Specifically, the VA examiner stated that the Veteran's osteoarthritis of the spine decreased his concentration, mobility, and manual dexterity.  Also, the VA examiner found that the Veteran's degenerative disc disease of the lumbar spine significantly decreased his mobility and strength, created problems with reaching, lifting and carrying, and impacted his stamina along with weakness and fatigue.  

At a November 2010 VA examination, the Veteran reported that his usual occupation was as a nurse but he was not currently employed.  The Veteran indicated that he had been unemployed for less than one year.  The VA examiner stated that the reason given for the Veteran's unemployment was that he was terminated but the VA examiner did not provide any further explanation.  In regard to the Veteran's diagnosed degenerative disc disease of the lumbar spine, the VA examiner noted that the disability effected the Veteran's usual occupation in that he experienced pain and a lack of stamina.  

At a December 2010 VA Peripheral Nerves examination, the Veteran reported that his usual occupation was as a nurse but he was not currently employed.  The Veteran again indicated that he had been unemployed for less than one year.  The VA examiner stated that the reasons the Veteran gave for his unemployment were due to depression and difficulty concentrating.  The Veteran reported that his depression was a result of his service-connected degenerative disc disease.  

At a December 2010 VA Mental Health examination, the Veteran reported that he was working full-time as a licensed vocational nurse (LVN).  The Veteran indicated that he had been employed as a LVN for 2 to 5 years and that he missed less than a week of work during the last year as due to pain from his medical conditions.  The Veteran did not report any other occupational history since his last VA examination.  In response to the question of whether he had any other problems with occupational functioning, the Veteran stated that he has been able to hide his depression from his supervisors to prevent the loss of his job.  The VA examiner did find that the Veteran working as an LVN could be problematic in that precision in distributing medications etc., is essential, and his difficulties with concentration and attention could compromise his job functioning. 

In a February 2015 VA examination pertaining to Veteran's service-connected left great toe gout, the VA examiner indicated that the Veteran's disability impacted his ability to work as he was unable to stand or walk for prolonged periods of time if required.  At a February 2015 VA examination pertaining to the Veteran's service-connected degenerative disk disease of the lumbar spine and radiculopathy, the VA examiner indicated that the Veteran's disabilities impacted his ability to work because he could only occasionally lift 40 pounds, walk one mile at a time, walk one mile with breaks in an eight hour day, sit or stand for forty five minutes at one time, and needed to change seated or standing position every forty five minutes in an eight hour day.  

At a February 2015 VA Mental Health examination, the Veteran reported currently working in a hospice.  The VA psychologist noted that the Veteran had a college degree in civil engineering and completed a one year program to become an LVN.  The Veteran provided his post-service work during the examination to include; as a certified nurses assistant, in security, as an LVN and in hospice care.  In response to the question regarding how the Veteran's current mental condition impacted his ability to work, the VA psychologist stated, "not at all, the Veteran has continued to work and does not resent taking employment below his education and background." 


III.  Law and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. §3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


IV.  Analysis 

The Veteran has been awarded service connection for degenerative disc disease of the lumbar spine, rated at 40 percent disabling; depression associated with degenerative disc disease, rated at 30 percent disabling; left great toe gout, rated at 20 percent disabling; radiculopathy of the right lower extremity associated with degenerative disc disease, rated at 20 percent disabling; radiculopathy of the left lower extremity, rated at 20 percent disabling; and tinnitus, rated at 10 percent disabling.  The combined rating for all of his service-connected disabilities is 80 percent.  Thus, his service-connected disabilities meet the schedular criteria for assignment of a TDIU.  38 C.F.R. §4.16(a).

The remaining consideration is whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") for the period on appeal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Veteran's work history, to the extent that it has been provided, does not establish a pattern of unemployability.  

Initially, the Board notes that the Veteran has a college degree in civil engineering and he completed a one year program to become a LVN.  He has also reported his post-service work as a certified nurses assistant, in security, as an LVN and in hospice care.  

Also, the Veteran has generally been shown to be working or at least to have the ability to work.  In this regard, during the November 2008 VA examination, the Veteran reported that he was currently employed as a nurse.  Similarly, during the December 2010 VA Mental Health examination, the Veteran reported working full time as a licensed vocational nurse and that he had missed less than a week of work during the past year due to pain from his medical conditions.  Additionally, during the February 2015 VA Mental Health examination, the Veteran reported currently working in a hospice and the February 2015 VA psychologist specifically found that the Veteran's diagnosed persistent depressive disorder did not impact his ability to work.  Thus, all three of these examinations indicate both that the Veteran could work and that in fact, he was currently working. 

The November 2008 VA orthopedic examiner did find that the Veteran's diagnosed osteoarthritis of the lumbar spine and degenerative disc disease of the lumbar spine did have significant effects on the Veteran's usual occupation, indicating that these disabilities decreased concentration, mobility, manual dexterity and created problems with reaching, lifting and carrying, along with a lack of stamina, weakness and fatigue.  However, despite all of these effects, the examiner did not find that the Veteran could not work.  

Similarly, the December 2010 VA psychologist did indicate some concern regarding the Veteran working as an LVN since his difficulties with concentration and attention could be problematic with accurately dispensing medication.  However, he also ultimately determined that the Veteran could work.  

Additionally, the February 2015 VA examiner did find that the Veteran's diagnosed left great toe gout, degenerative disk disease of the lumbar spine and radiculopathy resulted in an inability to stand for prolonged periods of time along with limitations in walking and lifting.  However, this examiner also found that the Veteran could work.  

During the November 2010 and December 2010 VA examinations, the Veteran did report that he was currently unemployed and had been for less than one year.  In the November 2010 examination report, the Veteran indicated that he was terminated but did not provide any further explanation.  However, during the December 2010 VA examination, the Veteran again reported being unemployed and the reason for his unemployment was depression and difficulty concentrating.  This latter report does tend to indicate that the Veteran was having difficulty working as an LVN due to his service-connected depression and perhaps his other service-connected disabilities to the extent they were negatively impacting his concentration.  However, this evidence does not tend to indicate that the Veteran was unable to engage in less demanding substantial gainful employment.  To the contrary, the evidence indicates that he was subsequently able to find such employment (i.e. his hospice care position) and the findings from the February 2015 VA examinations also specifically indicate that he was able to perform this level of employment.  

In sum, the VA examination reports provide competent and probative evidence that the Veteran is not unemployable due to his service-connected disabilities and, the Veteran himself has reported on multiple occasions that he in fact continues to remain employed, most recently working in a hospice.  Thus, the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board recognizes that the Veteran's service-connected disabilities and in particular his degenerative disc disease cause him significant occupational impairment, as evidenced by his combined 80 percent disability rating and the significant symptomatology he experiences.  However, given that he is shown to be able to continue to work full time, that impairment is adequately compensated by the current schedular ratings assigned to these disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board emphasizes that should the Veteran's service-connected disabilities worsen to the point where he is not able to secure and follow substantial gainful employment, he should reapply for assignment of a TDIU.  

As the evidence shows that the Veteran is able to perform some type of substantially gainful employment despite the limitations presented by his service-connected disabilities, the preponderance of the evidence is against this claim and it 


must be denied.  38 C.F.R. § 4.16; Alemany, 9 Vet. App. 518 (1996).  


ORDER

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


